Citation Nr: 1431943	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-32 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

When this appeal was previously before the Board in June 2012, the Board remanded the claim for entitlement to service connection for bilateral hearing loss disability for additional development.  The case has been returned to the Board for further appellate action.

As for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus, the Board is mindful that it has not been formally certified on appeal.  Nevertheless, the record reflects that the Veteran has filed a timely Notice of Disagreement (NOD) with the September 2013 determination that new and material evidence to reopen a claim for service connection for tinnitus has not been submitted, which has yet to be addressed in a Statement of the Case (SOC).  Therefore, this issue is addressed in the REMAND that follows the ORDER section of this decision.

While additional evidence, VA treatment records, was associated with the record subsequent to the November 2012 supplemental statement of the case (SSOC), the Board notes that the Veteran, through his representative, waived his right to have this evidence considered by the agency of original jurisdiction (AOJ) in a December 2012 statement.  See 38 C.F.R. § 20.1304.

The record before the Board consists of the paper claims file and electronic records within Virtual VA.


FINDING OF FACT

No hearing loss disability has been present at any time during the pendency of the claim.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided complete notice in a June 2007 letter, prior to the initial adjudication of the claim. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the record reflects that service treatment records (STRs) and all available post-service pertinent medical evidence identified by the Veteran have been obtained, to include VA outpatient treatment records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran also was afforded appropriate VA examinations in July 2008 and July 2012.  

The record in total also reflects substantial compliance with the Board's June 2012 remand instructions, as outstanding records pertinent to the claim were obtained and the Veteran was afforded an adequate VA examination in July 2012.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of the claim.

II.  General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in June 2007.  He contends that he has bilateral hearing loss related to noise exposure during his active service.

The service personnel records confirm that the Veteran was assigned as an assaultman and was involved in combat.  Thus, in-service noise exposure is conceded.

The service treatment records are negative for any evidence of hearing loss.

The Veteran underwent a VA audiological examination in July 2008.  The examiner reviewed the Veteran's claims file.  The Veteran reported that he was in the infantry where he was exposed to noise from explosives at a level of 130 decibels.  He stated that he first noticed hearing difficulties around 2002.  He endorsed hearing difficulties in general, and specifically indicated that he must look at his girlfriend to understand her, and he cannot use the Bluetooth on his cellular phone because he cannot hear out of it even with the volume turned all the way up.  

Upon examination, pure tone hearing threshold levels, in decibels, were as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
25
15
10
15
20
LEFT
15
20
10
20
25

The average pure tone threshold was 15 decibels in the right ear and 19 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner indicated that right ear hearing acuity was within normal limits with excellent speech discrimination skills, and left ear hearing acuity was within normal limits form 250 through 6,000 Hertz, with mild loss at 8,000 Hertz with excellent speech discrimination skills.  The examiner indicated that per 38 C.F.R. § 3.385, the Veteran's hearing loss was not disabling.

The Veteran testified before the undersigned Veterans Law Judge during a March 2012 video conference hearing.  He described being exposed to many loud noises during combat.  He also said that hearing loss affects him at work because he was having difficulty understanding his boss unless he was looking directly at him, and essentially having to read lips to understand others.

VA treatment records show that the Veteran had a VA audiology consultation in April 2012.  The consultant indicated that the Veteran's puretone results showed essentially within normal limits hearing acuity from 250 to 3,000 Hertz, with mild sensorineural hearing loss from 4,000 to 8,000 Hertz, bilaterally.

The Veteran underwent another VA audiological examination in July 2012, the report of which reflects that the claims file was reviewed.  Upon examination, pure tone hearing threshold levels, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
6000
8000
RIGHT
15
15
15
10
20
20
15
LEFT
15
20
15
10
20
15
10

The average pure tone threshold was 15 decibels in the right ear and 16 decibels in the left ear.  Speech recognition scores were 100 percent, bilaterally.  The examiner indicated that the diagnosis in the right and left ears was of normal hearing.  The Veteran stated that he had hearing loss which impacts ordinary conditions of daily life, such that he asks to hear things repeated.  However, the examiner noted that hearing is well within normal limits bilaterally via air conduction threshold testing, and even better via bone conduction testing bilaterally.  

The Board finds that service connection for bilateral hearing loss disability is not warranted because sufficient hearing impairment to qualify as a disability for VA compensation purposes has not been present during the period of the claim.  See 38 C.F.R. § 3.385.  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's testimony in which he alleges he has a bilateral hearing loss disability due to service.  The Board has accepted the Veteran's account of having a history of hearing difficulties as competent.  In this regard, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

However, as set forth above, while the Veteran may have impaired hearing, he was not found to have bilateral hearing loss sufficient to be considered a disability for the purpose of applying the laws administered by VA during service or at the July 2008 and July 2012 VA examinations, and there is no other post-service medical evidence of hearing loss sufficient to meet the criteria to be considered a disability for VA purposes.

Therefore, service connection is not in order for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

As noted above, the Veteran, through his representative, has filed a timely NOD with the determination by the RO in the September 2013 rating decision that new and material evidence to reopen a claim for service connection for tinnitus has not been submitted.  The Board notes that the Veteran was not provided an SOC in response to the NOD.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO or the Appeals Management Center (AMC) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following action:

The Veteran and his representative should be provided an SOC addressing the issue of whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus, and if so, whether the reopened claim should be granted.  In addition, the Veteran must be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO/AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


